Case 4:20-mj-00350-JFJ Document 1 Filed in USDC ND/OK on 10/09/20 Page 1 of 3

so 91 (Rev. 08/09) Criminal Complaint B T F
Lt, yy
UNITED STATES DISTRICT COURT Ocr £ D

 

M, 9
for the U ork C by Lag
Northern District of Oklahoma * Ofg TAe ante a
te OF
* Co/)8tk
United States of America ) OuRy
Vv. ) -AR ee
) Case No. AD-MNS FY
)
)
JAYMZ JOE VANN )
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of June 24, 2019 in the county of Tulsa in the

 

Northern District of Oklahoma, the defendant(s) violated:

Code Section Offense Description
18 U.S.C. 922(g)(1) and 924(a)(2) Felon in Possession of a Firearm and Ammunition

This criminal complaint is based on these facts:
See Attached Affidavit by SA Stephen J. Brenneman.

@ Continued on the attached sheet.

Shed

Complainant's signature

SA Stephen J. Brenneman
Printed name and title

Sworn to before me and signed via telephone.
Date: 10-49-20 _ am Che.
tf Judge's signdtufe -

City and state: Tulsa, OK Magistrate Judge Jodi F. Jayne

Printed name and title
Case 4:20-mj-00350-JFJ Document 1 Filed in USDC ND/OK on 10/09/20 Page 2 of 3

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
IN THE NORTHERN DISTRICT OF OKLAHOMA

I, Stephen J. Brenneman, being duly sworn under oath, do hereby depose and state:

1. Your Affiant is a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the
criminal laws and duly authorized by the Attorney General to request a search warrant and
make arrests.

2. Your Affiant, Stephen J. Brenneman, is a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”), and is authorized to conduct investigations
into violations of Federal law, including of federal gun and ammunition offenses. Your
Affiant has been employed by ATF since 2008.

3. The facts in this affidavit come from Your Affiant’s personal observations, training and
experience, and information obtained from other agents, witnesses, and police reports. This
affidavit is intended to show merely that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

4. Based on Your Affiant’s training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States Code, Sections
922(g)(1) and 924(a)(2) — Felon in Possession of a Firearm and Ammunition- have been

committed by Jaymz Joe Vann.

SUMMARY OF THE OFFESNE AND SUBSEQUENT INVESTIGATION

5. On June 24, 2019, the manager of Academy Sports and Outdoors located at 6120 East 41*
Street South, Tulsa, OK witnessed a male, later identified as Jaymz Joe Vann, enter a fitting
room. Once Vann exited the fitting room, the store manager looked inside and noticed
security tags had been removed from boxes of ammunition. Vann was seen leaving the
store without paying for any merchandise. The store manager asked an off-duty Tulsa
Police Department (TPD) Officer who was working security for the store to make contact
with Vann, who had exited to store. As the Officer approached Vann, the Officer noticed
a bulge in Vann’s pant pocket. Prior to the Officer making contact with Vann, Vann walked

to the north side of the parking lot by some trees. Once the Officer made contact with Vann,
Case 4:20-mj-00350-JFJ Document 1 Filed in USDC ND/OK on 10/09/20 Page 3 of 3

the Officer asked Vann to sit down on the curb. Vann told the Officer that he had done
nothing wrong, but that he had intended to steal something but decided not to. The Officer
ran a records check on Vann and found that he currently had seven (7) outstanding City of
Tulsa Warrants. Vann was placed into custody.

6. The store manager noticed by the trees where Vann previously walked a firearm frame,
slide, magazine, and cell phone laying on the ground. The Officer walked over to that area
and recovered a disassembled Taurus, model 740SLIM, .40 caliber pistol, serial number
SKS3621 1.

7. The Officer conducted a search incident to arrest on Vann and found two (2) rounds of .40
caliber Aguila brand ammunition and four (4) rounds of .40 caliber Sig Sauer brand
ammunition from Vann’s right front pocket.

8. On October 8, 2020, I reviewed Vann’s criminal history via the Oklahoma Department of
Corrections and found that he was previously convicted of the following felonics:
possession of a controlled substance from two different cases in 2017, possession of a
firearm AFCF in 2017, and in 2019, possession of a firearm AFCF.

9, On October 8, 2020, I provided ATF Interstate Nexus Expert Withem the firearm and
ammunition description from the police report regarding Vann’s arrest on June 24, 2019.
Agent Withem informed me that, based on the description in the police report, the Taurus,
model 740SLIM, .40 caliber pistol, bearing serial number SKS36211, two (2) rounds of
.40 caliber Aguila brand ammunition, and four (4) rounds of .40 caliber Sig Sauer brand

ammunition were not manufactured in the State of Oklahoma, and therefore had

previously traveled in interstate and/or foreign commerce prior to Kelley possessing

it in Oklahoma. dpe berm)

Stephen J. Brenneman, Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

fn
Subscribed and sworn before me by phone this |_ day of October, 2020.

Oe Quy
Jodi Mayne  °

United States Magistrate Judge
